DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 11, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koh (Publication No. US 2011/0196440).
Regarding claims 1, 11 and 14, Koh discloses a system, comprising:
a stimulation control circuit (Fig. 1, (10)) configured to select, from a set of stimulation parameters stored in a memory (Fig. 2A, (94)), a parameter for use during cardiac stimulation, and to control delivery of cardiac stimulation according to the selected parameter (pars. [0012], [0043], [0044]); 

timing parameters corresponding to a plurality of heart rates or heart rate ranges determined for the AS events 
(Fig. 5 and par. [0054]: Prior to beginning the optimization procedure, the IMD generates a series of standard AV delays using detected intrinsic heart beats.  These standard AV delay values are…are values determined based on an echocardiogram… AV delay are then plotted for elevated heart rates… As the optimization process begins, the IMD detects the patient at one of the target heart rates that needs an optimized AV delay…This AV delay is then stored in the optimized AV delay table.  Each time the patient reaches one of the other target heart rates, the IMD will perform this test to find the optimal AV delay corresponding to that particular heart rate.); and
timing parameters corresponding to a plurality of heart rates or heart rate ranges determined for the AP events  (Fig. 5 and par. [0054]: Using the standard set of AV delays plotted in the AV delay chart 550, the IMD switches into test mode and begins by pacing the heart…the IMD selects the AV delay that resulted in the highest cardiac output.  This AV delay is then stored in the optimized AV delay table.  Each time the patient reaches one of the other target heart rates, the IMD will perform this test to find the optimal AV delay corresponding to that particular heart rate); 
([0051]: An IMD monitors and records the heart rates experienced by the patient over a given period of time.  Based on this information, a range of target heart rates can be established for which to find optimal AV delays)
wherein at least a portion of the stored set of stimulation parameters are dynamically updated using an atrioventricular conduction characteristic (Fig. 10 and pars. [0010], [0052], [0073]: In order to fill this table with the optimal AV delays, the IMD adaptively performs tests at different AV delays as the patient reaches each target heart rate in the table. The IMD selects the best of the tested AV delays based on a measurement of cardiac output during each of the tested AV delays.  This selected optimal AV delay is then stored in the AV delay table associated with the particular target heart rate…an optimal AV delay is selected for each of the target heart rates within the patient's range.). 
Regarding claims 2 and 15, Koh discloses the system of claim 1 and the method of claim 14 respectively, wherein the stimulation control circuit is configured to store in the memory a stimulation parameter table that includes timing parameter for the AS and AP events (Fig. 10 and par. [0054]) and corresponding to the plurality of heart rates or heart rate ranges (Fig. 10, (1000) and pars. [Abstract], [0010]: …the present teachings are directed to adaptively creating a table of optimal, patient-specific atrioventricular (AV) delays for a patient using an implantable medical device (IMD), [0043]: The memory 94 includes software modules, such as the AV optimization feature module 124 and the optimal AV delay table 123, …executed or used by the microcontroller 60, [0073]: The optimal AV delay table 123 maintains a target heart rate list 1000 that includes each of the heart rates that fall within the target rate boundary generated for the individual patient.  As the AV delay optimization process unfolds, the AV optimization feature stores selected optimal AV delay rates in an optimal AV delay list 1001.  The optimal AV delay table 123 is configured as a relational data structure in which the AV delay stored in the optimal AV delay list 1001 corresponds to a particular heart rate in the target heart rate list 1000). 
Regarding claims 3 and 16, Koh discloses the system of claim 1 and the method of claim 14 respectively, wherein the timing parameters stored include atrioventricular delay (AVD) (par. [0073]). 
Regarding claims 6 and 18, Koh discloses the system of claim 1 and the method of claim 14 respectively, wherein the timing parameters stored in the memory further correspond to various times of a day, and the stimulation control circuit is configured to select the parameter for use during cardiac stimulation further corresponding to a time of a day (Fig. 10 and par. [0074]: timing information D1-DN provides a clock for the IMD with an AV optimization feature configured...to update AV delay selections. The timing information D1-DN may take any number of various forms. ...it may be a simple date stamp noting the date on which the selection was made...The timing information D1-DN may also be a counter value, where the value is incremented or decremented after the passage of a defined period (e.g., day, number of hours, or the like). 
Regarding claim 8, Koh discloses the system of claim 3, wherein the stimulation control circuit is configured to determine or update a first stored timing parameter using second one or more stored timing parameters, wherein the first timing parameter corresponds to a first heart rate or heart rate range, and the second one or more stored timing parameters each corresponding to a heart rate or heart rate range different from the first heart rate or heart rate range (par. [0052]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Sheldon et al. (Publication No. US 2016/0310733, hereinafter “Sheldon”).
Regarding claim 4, Koh discloses the system of claim 3 and the method of claim 14, wherein the stimulation control circuit is configured to 
However, Sheldon in the same field of endeavor: an IMD system and method for controlling cardiac pacemakers to deliver chamber pacing to a patient’s heart discloses the system of claim 3, wherein the stimulation control circuit is configured to determine the AVD values using a time offset between a first sensed event at a ventricular sensing site and a second sensed event at a ventricular pacing site different from the ventricular sensing site (Fig. 8 and par. [0150]). This is for the purpose of increasing or decreasing the pacing rate as needed (par. [0147]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to determine an offset AVD at a first and second ventricular site as taught by Sheldon, in the stimulation control circuit system and method of Koh in order to increase and decrease the pacing rates as needed.

Claims 5, 9, 10, 12, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Zhang et al. (Patent No. US 2013/0268017, hereinafter “Zhang”).
Regarding claims 5 and 17, Koh discloses the system of claim 1 and the method of claim 14 respectively, except wherein the timing parameters stored in the memory include interventricular delay (VVD) values. 
(Fig. 6 and par. [0068]: …parameter values measured for various VV delay settings are compared at block 510 to identify the optimal VV delay setting). This is for the purpose maintaining an optimized patient-specific equation for defining VV delay as a function of the QRS duration using an optimized value (par. [0070]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system and method of Koh, to include timing parameters that include VV delay values in order to maintain an optimized patient-specific equation for defining VV delay as a function of the QRS duration using an optimized value. 
Regarding claims 9 and 20, Koh discloses the system of claim 1 and the method of claim 14 respectively, except wherein the atrioventricular conduction characteristic for use in dynamic update of the at least a portion of the stored set of stimulation parameters includes an intrinsic atrioventricular interval.  
Zhang discloses the stimulation site parameters stored in the memory include atrioventricular conduction characteristic for use in dynamic update of the at least a portion of the stored set of stimulation parameters includes an intrinsic atrioventricular interval (Fig. 3 and pars. [0041]: An intrinsic conduction time interval is measured at block 206 based on the pacing parameter selected to be optimized at block 204.  An intrinsic conduction time interval can refer to the time interval a conducted event occurs after either a paced or sensed intrinsic event…). This is for the purpose of controlling delivery of pacing pulses (par. [0041]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the system and method of Koh, stimulation parameters that includes an intrinsic conduction time interval as taught by Zhang in order control delivery of pacing pulses.
Regarding claim 10, the Koh and Zhang combination discloses the system of claim 9, wherein the stimulation control circuit is configured to dynamically update at least a portion of the stored set of stimulation parameters using patient cardiac or hemodynamic response to stimulation (Koh, par. [0044]: the stimulation device 10…adjusts pacing stimulation rate according…detect changes in cardiac output, changes …  Accordingly, the microcontroller 60 responds by adjusting the various pacing parameters (such as rate, AV Delay, V-V Delay, etc.) at which the atrial and ventricular pulse generators, 70 and 72, generate stimulation pulses). 
Regarding claims 12 and 13, Koh discloses all of the system of claim 11 except, wherein the stimulation site parameters stored in the memory include an indication of left ventricular (LV)-only pacing or a biventricular (BiV) pacing; and 

Zhang discloses the stimulation site parameters stored in the memory include an indication of left ventricular (LV)-only pacing or a biventricular (BiV) pacing (Zhang, par. [0014], [0020]); and 
wherein the stimulation site parameters stored in the memory include an indication of single site left-ventricular pacing (SSP) or a biventricular (BiV) pacing (Zhang, par. [0020]). This is provides the benefit of “adaptive CRT” which switches between modes in response to patient’s intrinsic AV conduction (par. [0020]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the site parameter stored in the memory of the IMD device, as taught by Koh, site parameter that includes control parameters for both LV-only and biventricular pacing modes, as taught by Zhang, in order to provide “adaptive CRT” which switches between modes in response to patient’s intrinsic AV conduction.


Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of Sanghera et al. (Patent No. US 2016/0144192, hereinafter “Sanghera”).
Regarding claims 7 and 19, Koh discloses the system of claim 1 and the method of claim 14 respectively, wherein the timing parameters stored in the memory, and the stimulation control circuit (Fig. 2A, (60)) is configured to select the parameter for use during cardiac stimulation (Fig. 2A and par. [0043]: The microcontroller 60 is further coupled to a memory 94 by a suitable data/address bus 96.  The programmable operating parameters used by the microcontroller 60 are stored and modified, as required, in order to customize the operation of the stimulation device 10 to suit the needs of a particular patient.  The memory 94 includes software modules, such as the AV optimization feature module 124 and the optimal AV delay table 123, which, when executed or used by the microcontroller 60, provide the operational functions of the implantable stimulation device 10.). 
Koh does not disclose the timing parameters corresponding to patient posture specifically. 
However, Sanghera in the same field of endeavor: cardiac pacing sensing and control, teaches a sensor can be an accelerometer and the variable can include a sensed posture (par. [0009] and claim 9). This is provides the benefit of monitoring a physiological characteristic of a patient (par. [0004]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include with the control circuit timing parameters stored in memory, as taught by Koh, a parameter based on patient posture, as taught by Sanghera in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 





/ADREANNE A. ARNOLD/Examiner, Art Unit 3792


/ALLEN PORTER/Primary Examiner, Art Unit 3792